Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites the limitation "the pair of inside supports" in lines 3, 7, 8 and 9, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 depends from claim 1.  It the noted that the limitation "the pair of inside supports" is provided, however, in claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. US2017/0115701 to BAE et al. (i.e., “Bae” hereinafter).  Referring to claim 1, Bae discloses an in-folding type hinge structure having a flexible display panel (4) installed thereon, the in-folding type hinge structure comprising: a pair of main panels (1a/2a) and a pair of auxiliary panels (1b/2b) that have the flexible display panel (4) installed thereon and that are provided on right and left sides of a central joint (7); a folding hinge unit (5) that is attached to rear surfaces of the main panels (1a/2a) and the auxiliary panels (1b/2b); a folding hinge unit cover (80) that is provided on the rear surfaces of the main panels (1a/2a) and the auxiliary panels (1b/2b) to cover a bottom of the folding hinge 


unit (5); and a case (1-1/2-2) that is attached to the rear surfaces of the main panels (1a/2a) and the auxiliary panels (1b/2b).  See Figs. 1-7.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: claim includes specific limitations “the folding hinge unit includes two pairs of folding units that are provided on the right and left sides of the central joint, wherein each folding unit includes a mechanism that controls rotation of the auxiliary panels and a mechanism that controls rotation of main panels, wherein the mechanism that controls the rotation of the auxiliary panels includes a rotation support that is inserted into a rotation shaft portion of the central joint and an inside support of which a rotation guide groove is inserted into a rotation guide rail protruding from a side surface of the rotation support and that slides rotationally, and the rotation guide groove of which movement is guided along a guide protrusion is formed in the inside support, wherein the inside support is coupled to an auxiliary panel fixing plate to which the auxiliary panels are fixed, 

wherein the mechanism that controls the rotation of the main panels includes a pair of connection supports that is provided in the auxiliary panel fixing plate to rotate while changing its height and a main panel fixing plate that is provided such that the connection supports rotate while changing its height, wherein the main panel fixing plate is fixed to the rear surface of the main panel, wherein the inside support is attached to the rotation support and moves rotationally along the rotation guide rail of the rotation support, wherein, when rotation shafts of a pair of rotation supports are inserted into the rotation shaft portion and rotate in opposite directions, the rotation supports first rotate in the opposite directions and then the inside supports of which movement is controlled by the guide protrusions rotate along guide grooves, wherein, when a pair of inside supports rotates fully along the rotation guide rails of the rotation supports, the pair of inside supports is controlled by the guide protrusions such that a gap is formed between a pair of auxiliary panels, and wherein a folded part of the flexible display panel is located in the gap between the pair of auxiliary panels.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier 

communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
May 20, 2022